          Case 7:18-cv-01708-PED Document 60 Filed 01/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       \\^{
 Flores Lorenzana

                                                                      ORDER
                                  Plaintiff,
                                                                  7:18-cv-1708-PED


                 - against -




 Yereim of Spring Valley, Inc. et al



                                   Defendant,




PAUL E. DAVISON, U.S.M.J.


       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


thirty (30) days of the date hereof.



Dated: January 7, 2.021                                         .SOOBBERED:
        White Plains, New York
                                                                             ..-.-"<




                                                                                       —';J



                                                         P?XtlL E. DAVISON, U.S.MJ.



  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jan 7. 2021
